Citation Nr: 9902562	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for right knee 
patello-femoral syndrome (right knee disability), currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to November 1971 
and from August 1976 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Montgomery, Alabama, which, in pertinent 
part, denied a claim for an increased (compensable) rating 
for a right knee disability.  The Board remanded the appeal 
for additional development in June 1995, and, thereafter, 
pursuant to a July 1996 RO determination, the veterans 
disability rating was increased to 10 percent.  Thereafter, 
as the veteran continued his appeal by contending that he was 
entitled to an additional increase in his disability rating, 
the case was returned to the Board for additional appellate 
consideration.  In November 1996, the Board again remanded 
the case to the RO for additional development.  As the 
additional development has now been completed, the case has 
been returned to the Board for final appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veterans appeal has been obtained by the 
RO.

2.  The veterans right knee disability is not shown to be 
productive of more than mild recurrent subluxation or lateral 
instability, limitation of extension, or flexion limited to 
less than 60 degrees, even during times of flare-ups.

3.  The veterans right knee disability is not shown to be 
productive of weakened movement, excess fatigability with 
use, incoordination, or of painful motion other than with 
flare-ups.

4.  There is no X-ray evidence of arthritis in the right 
knee. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261(1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veterans service medical records, VA 
examination reports, radiology reports, and treatment 
records, as well as the veterans written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VAs 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

An August 1992 VA radiology report showed no bone or joint 
abnormality.  The impression was negative right knee.

An August 1992 VA examination report noted that the right 
knee displayed full range of motion, had intact ligaments, 
and exhibited no point tenderness or crepitation, but there 
was a small amount of fluid in the right knee joint.  The 
conclusion included status post right knee pain.

An October 1993 VA radiology report of the right knee 
revealed possible effusion, while cartilage loss in the 
patello-femoral compartment could not be excluded.  No 
definite change was observed since August 1992.  

Various VA treatment records for the period October 1993 to 
October 1997 show that the veteran was seen and treated for 
his right knee disability.

A June 1995 VA radiology report revealed the distal femur, 
patella, tibia, and fibula to be unremarkable; the medial and 
lateral compartment had a normal appearance; and there was no 
joint effusion.  The impression was negative right knee.

A June 1995 VA examination report recounted the veterans 
historical complaints of episodic and progressive severe pain 
in the right knee since service, with increasing pain 
accompanying motion, such as walking and rising from the 
floor.  Objectively, pressure and manipulation of the patella 
was severely painful.  Mild effusion was noted, but there was 
no deformity, and examination was negative for subluxation, 
lateral instability, nonunion, loose motion, or malunion.  
Range of motion was to 140 degrees for flexion and 0 degrees 
for extension, and there was no rotation, abduction, or 
adduction.  The diagnosis was patello-femoral syndrome with 
rather severe pain.

A January 1997 VA examination report again recounted the 
veterans historical complaints of episodic and progressive 
severe pain in the right knee since service.  The examiner 
observed no swelling, no deformity, and no subluxation, 
lateral instability, nonunion, or malunion.  The range of 
motion of the right knee was as follows: flexion to 122 
degrees; extension to 0 degrees, rotation to 0 degrees, 
abduction to 0 degrees, and adduction to 0 degrees.  The 
diagnosis was right knee patello-femoral syndrome with 
increased pain during flare-ups.  

An August 1998 VA radiology report of both knees noted to be 
radiographically normal.  There was no evidence of acute 
findings, synovial complex, or degenerative arthrosis.  

An August 1998 VA examination report noted that the examiner 
had reviewed the entire claims file prior to examining the 
veteran, and the veterans complaints of pain, weakness, 
swelling, instability, and giving way were recited.  The 
examiner reported that the veteran exhibited no painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
His gait was very good and there was no limp.  Range of 
motion of the right knee was to 122 degrees of flexion and to 
0 degrees of extension.  The diagnosis was [a]lleged 
patellofemoral syndrome, right knee, with slight loss of 
function due to pain.  In specific answer to the November 
1996 Remand, the examiner stated that the right knee 
exhibited pain with use, but no weakened movement, excess 
fatigability, or incoordination, and in terms of degrees of 
additional range of motion, functional loss due to pain on 
use would in his estimation be 12 percent.  Furthermore, the 
examiner opined that the medical probability that there would 
be further limits of functional ability during flare-ups 
would probably be 5 percent in winter.

The veterans right knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(1998).  Diagnostic Code 5257, which enunciates the 
guidelines for evaluating recurrent subluxation or lateral 
instability of the knee, provides for a 30 percent disability 
rating for severe impairment, a 20 percent disability rating 
for moderate impairment, and a 10 percent disability rating 
for slight impairment.  Under Diagnostic Code 5260, flexion 
must be limited to 45 degrees for the minimum 10 percent 
disability rating, while under Diagnostic Code 5261, 
extension must be limited to 10 degrees for the minimum 10 
percent disability rating.  

The Board concludes that the medical evidence does not show 
that the veteran manifests more than slight recurrent 
subluxation or lateral instability, nor is compensable 
limitation of motion shown.  Moreover, even considering the 
opinion in the August 1998 examination stating that the 
veteran may experience as much as 17 percent more limitation 
of motion during flare-ups, such limitation of motion would 
not be compensable in excess of the 10 percent already 
assigned.  

Furthermore, as the veterans right knee disability is not 
shown to manifest more than the minimum 10 percent disability 
rating for limitation of motion at any given time, and 
considering that the medical evidence, which specifically 
states that the veterans right knee exhibits no weakened 
movement, excess fatigability, or incoordination, an 
additional increase in excess of the current 10 percent 
rating for his right knee would be inappropriate under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered Diagnostic Codes 5256, 5258, 
and 5262 as they are relevant to the veterans disability and 
provide for an evaluation higher than 10 percent.  However, 
none of these Diagnostic Codes are applicable because the 
medical evidence does not show that the right  knee has the 
following: ankylosis; semilunar dislocated cartilage with 
frequent episodes of locking pain, and effusion into the 
joint; or impairment of the tibia or fibula accompanied by 
nonunion or malunion.

The Board also finds that the application of a separate 10 
percent disability rating under Diagnostic Codes 5003 and 
5010 is inapplicable because there is no X-ray evidence of 
arthritis in the right knee.

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
knee disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disability is 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent at this time.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolution of the veterans appeal.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future.  


ORDER

A rating in excess of 10 percent for right knee patello-
femoral syndrome is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
